of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b4 conex-118464-09 number info release date uil the honorable denny rehberg member u s house of representative sec_1201 grand avenue billings montana attention ---------------- dear congressman rehberg this letter responds to your enquiry dated date submitted on behalf of your constituent ----------------------- he asked whether the repayment of the first-time_homebuyer credit for taxpayers who purchased homes in november and december of may be waived congress added sec_36 to the internal_revenue_code the code in section of the economic and housing recovery act of public law number stat to provide a credit to first-time homebuyers for purchases made in congress amended sec_36 in section of the american reinvestment and recovery tax act of public law number stat to provide different rules for purchases made in rules for home purchases on or after date and before date a first_time_homebuyer who purchased a home on or after date and before date can take a credit on his or her federal_income_tax return equal to percent of the purchase_price of the residence up to a maximum of dollar_figure taxpayers who take this credit for purchases made in must repay the credit in equal installments over fifteen years see former sec_36 sec_36 and sec_36 of the code rules for home purchases on or after date and before date conex-118464-09 for taxpayers who purchased their home on or after date and before date the law increases the maximum credit to dollar_figure taxpayers who take the credit for purchases made in and use the residence as their principal_residence for at least three years beginning on the date of purchase are not required to repay the credit see sec_36 sec_36 and sec_36 of the code as amended because ---------------bought his residence on date the rules for home purchases apply and he must repay the credit unfortunately the statute does not grant the internal_revenue_service the authority to waive the repayment requirement for purchases made in i hope this information is helpful if you have any questions please contact ---------------- --------at -------------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
